Citation Nr: 0835793	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Public Health 
Service from June 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for pulmonary 
tuberculosis.  The Board remanded this claim for additional 
development in November 2007.   

The Board notes that the veteran had also appealed the denial 
of service connection for a ruptured spinal disc in a July 
2004 rating decision.  A February 2008 rating decision 
granted service connection for a ruptured spinal disc, and 
that issue is no longer on appeal. 


FINDING OF FACT

The evidence shows it is at least as likely as not that the 
veteran's pulmonary tuberculosis is the result of his active 
service.  


CONCLUSION OF LAW

The veteran's current pulmonary tuberculosis was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including active tuberculosis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
three years following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

According to the National Personnel Records Center, the vast 
majority of the veteran's service medical records are 
unavailable.  When a veteran's records are presumed to have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In March 2004 
correspondence, the RO advised the veteran of the 
unavailability of his service medical records.  The Board 
finds that the RO exhausted all efforts to obtain the needed 
service records.  

The veteran submitted lay statements dated in February 2004 
and March 2004 from fellow servicemen that served with him in 
the Public Health Service.  These statements show that the 
veteran became infected with tuberculosis by one of his 
patients and that his tuberculosis skin test converted to 
positive in March or April 1973.  He developed a chronic 
cough and pneumonia and received treatment for tuberculosis 
during service.  

In a February 2005 private medical report, the veteran was 
diagnosed with a past history of tuberculosis.  He had a 14 
percent reversibility in pulmonary function tests with a 
restrictive pattern and strongly positive purified protein 
derivative (PPD) of tuberculin.  

On VA examination in January 2008, the examiner reviewed the 
veteran's claims file and found that there were no long-term 
treatment records for the veteran's tuberculosis, and because 
it was unclear whether any restricted lung function was due 
to his previous tuberculosis, it would be mere speculation to 
venture an opinion as to whether the veteran's current lung 
disability was related to service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
January 2008 VA opinion finding insufficient evidence to 
render an opinion as to the etiology of the veteran's current 
respiratory disability.  While the examiner reviewed the 
veteran's claims file, he did not perform a thorough 
examination of the veteran's respiratory system.  He only 
conducted a comprehensive examination of the veteran's spine 
for the purpose of providing a nexus opinion for entitlement 
to service connection for a ruptured spinal disc.   

The Board places greater weight on the February 2004 and 
March 2004 statements from the veteran's fellow servicemen 
and the veteran's January 2005 statement.  The veteran and 
his fellow servicemen served as medical interns in the Public 
Health Service and are currently all licensed physicians.  
They are all qualified to render medical opinions.  
Additionally, one of the veteran's fellow serviceman treated 
the veteran when he contracted tuberculosis in service.  
Based on the statements of the veteran's fellow servicemen, 
there is competent medical evidence that the veteran had 
pulmonary tuberculosis in service.  

The current medical evidence shows that the veteran has 
strongly positive PPD of tuberculin as well as restricted 
lung function.  The Board finds that the veteran's pulmonary 
tuberculosis was incurred in service, and that he currently 
suffers from residuals of pulmonary tuberculosis.    

The competent evidence of record shows that it was at least 
as likely as not that the veteran's pulmonary tuberculosis 
was related to service.  Therefore, the Board concludes that 
service connection for pulmonary tuberculosis is warranted.  

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the pulmonary tuberculosis was due to 
his period of active service.  Therefore, service connection 
for pulmonary tuberculosis must be granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  



ORDER

Service connection for pulmonary tuberculosis is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


